UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-2310


ROBERT O. TYLER,

                Trustee - Appellant,

           v.

OWNIT MORTGAGE LOAN TRUST, SERIES 2006-3,

                Defendant – Appellee,

     and

ELIZABETH ANN CARRILLO; FERNANDO ALEX CARRILLO,

                Debtors.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:11-cv-00165-GBL-JFA)


Submitted:   June 28, 2012                  Decided:   August 2, 2012


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard A. Golden, GOLDEN & GOLDEN, P.C., Fairfax, Virginia, for
Appellant.     Madeline   A.  Trainor,  CYRON  &   MILLER,  LLP,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert O. Tyler, the trustee in the underlying Chapter

7 bankruptcy proceeding, appeals from the district court’s order

affirming the bankruptcy court’s orders denying his motion to

set     aside,    pursuant      to   11    U.S.C.      §   544(a)(1)         (2006),   a

conveyance of property via foreclosure that took place prior to

the bankruptcy filing date.               We have reviewed the opinions of

the bankruptcy court and district court and the record included

on appeal, as well as the briefs of the parties, and we find no

reversible       error.     Accordingly,       we     affirm.        Tyler    v.   Ownit

Mortg. Loan Trust, No. 1:11-cv-00165-GBL-JFA (E.D. Va. Oct. 28,

2011).     We dispense with oral argument because the facts and

legal    contentions      are   adequately      presented       in    the     materials

before    the    court    and   argument      would    not   aid     the     decisional

process.



                                                                               AFFIRMED




                                          2